Citation Nr: 1538275	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-31 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected improved pension, to include special monthly pension based upon the need for aid and attendance.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2014 by the St. Paul, Minnesota, Regional Office (RO) and Pension Center of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The Veteran and his spouse's combined net worth is currently large enough to provide for their maintenance.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected pension benefits, to include special monthly pension based upon the need for aid and attendance, are not met.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Veteran submitted his claim in February 2014 on a VA Form 21-527EZ, which provided the Veteran with accompanying relevant notice, and the Veteran signed the portion of his form acknowledging receipt of this notice.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's household income from the Social Security Administration (SSA) was obtained, and there is no indication of any outstanding financial or other records that are relevant to his claim.  

Given the aforementioned, the Board finds that the Veteran's claim is ripe for appellate review.  

Nonservice-connected Improved Pension

The Veteran contends that his income and assets are insufficient to support himself and his spouse, thereby entitling him to VA pension benefits.  

Nonservice-connected improved pension is payable to veterans of one or more periods of war who are either over the age of 65 or permanently and totally disabled from nonservice-connected disabilities, which are not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a) (West 2014).  

As the Veteran served during the World War II era and is over the age of 65, he meets the first two criteria for establishing eligibility for nonservice-connected improved pension.  

However, as is pertinent here, such veterans must also meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3) (2015).

In that regard, VA shall deny or discontinue the payment of pension to a veteran when the corpus of the estate of the veteran or, if the veteran has a spouse, the corpus of the estate of the veteran and the veteran's spouse is such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse and the veteran's children, it is reasonable that some part of the corpus of such estate be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

"Corpus of the estate" and "net worth" mean the market value, less mortgages and other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single-family unit) including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether some part of the claimant's estate should be consumed for his or her maintenance, consideration will be given to the amount of the claimant's income, together with the following factors: whether the property can be readily converted to cash at no substantial sacrifice; ability to dispose of property as limited by community property laws; life expectancy; number of dependents; and, potential rate of depletion including unusual medical expenses for the claimant and his or her dependents.  38 C.F.R. § 3.275(d).

In addition to the above, the following shall be excluded from the corpus of an estate in calculating eligibility for pension: educational expenses; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; benefits paid under the Radiation Exposure Compensation Act; monetary allowances under 38 U.S.C. Chapter 18 to children of Vietnam veterans or children of veterans with covered service in Korea; compensation under the Victims of Crime Act; and, payments received under the Medicare.  38 C.F.R. § 3.275(d)-(k).  

Based upon the data reported by the Veteran and obtained from SSA, the RO prepared a Corpus of Estate Determination in March 2014.  Calculating the Veteran's reported household expenses of $7,663.80 per month against their combined monthly income from all sources of $4,663.80, the RO determined that the Veteran's monthly household expenses exceeded his income by $3,000 per month.  However, as the Veteran also reported a retirement account of $135,000, the RO determined that by deducting the monthly overage of $3,000 from this account each month, the Veteran's retirement would allow him to meet his monthly expenses for approximately 45 months, or nearly four years.  Accordingly, the RO determined that the Veteran's net worth was sufficient to provide for his household maintenance and therefore served as a bar to pension benefits.   

When submitting his notice of disagreement in May 2014, the Veteran reported that his retirement account balance had decreased to $114,117, as he had been paying the entirety of his monthly assisted living payment of $5341 from this account, and he estimated that at this rate, he expected to deplete the retirement account in 26 months.  In response, the RO issued a statement of the case in July 2014 acknowledging the Veteran's report of this new balance, but nevertheless concluding that as the Veteran predicted that he has the means, by way of his retirement account, to maintain his household living expenses for approximately two years, his current assets continued to bar his eligibility for VA pension benefits, at the present time.  

The Board finds that as the Veteran's retirement bank account is readily accessible to him, as he reports regular withdrawals from it, and therefore it is properly deemed property that can be readily converted to cash at no substantial sacrifice.  Thus, the RO correctly considered this asset when determining the Veteran's net worth.  Moreover, there is no indication that any of the factors cited in 38 C.F.R. § 3.275(d)-(k) may be applied to reduce the corpus of the estate, or that such inclusion would reduce the Veteran's net worth to the point where pension eligibility would be established.  

Further, given that when considering this account value, the Veteran's other forms of income, and his household expenses, he predicts he can nevertheless maintain his household expenses for at least two years, the Board finds that the RO correctly determined that the Veteran's net worth provided a bar to his eligibility for pension benefits.

As an aside, and as referenced in both the March 2014 decision and July 2014 statement of the case, the purpose of VA pension benefits is not to provide compensation so as to allow the veteran to preserve his or her retirement accounts or other soluble assets, but rather to prevent our nation's veterans from falling into indigence.  Thus, a veteran must deplete his or her own resources before receiving pension compensation from VA.  Further, the RO encouraged the Veteran to reapply for pension benefits at such a time when his retirement account had been depleted.  

In sum, as the Veteran's net worth can reasonably be used for his maintenance, his eligibility for nonservice-connected improved pension benefits is not established. 


ORDER

Entitlement to nonservice-connected improved pension benefits, to include special monthly pension based upon the need for aid and attendance, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


